PER CURIAM.
Petitioner seeks certiorari review of the trial court’s orders (1) denying his petition for a writ of mandamus challenging a forfeiture of gain time in his prison disciplinary proceeding and (2) imposing a lien on his inmate trust account to cover court costs and fees. Because the trial court afforded petitioner due process of law and did not depart from the essential require*953ments of law when it denied his petition for a writ of mandamus, we deny that portion of his petition for a writ of certio-rari on the merits. However, because, as respondent correctly concedes, the action in the trial court was a collateral criminal action as that term is defined in Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003), we grant the petition to the extent it seeks to have the order placing a lien on his inmate trust account vacated. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
WEBSTER, BENTON, and VAN NORTWICK, JJ., concur.